Citation Nr: 0843883	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A February 2003 rating decision denied the veteran's 
claim of entitlement to service connection for PTSD.

2.  Evidence associated with the claims file since the 
February 2003 rating decision was not of record at the time 
of the February 2003 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The evidence received since the February 2003 rating decision 
is new and material, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim to reopen a claim of entitlement to service 
connection for PTSD as the Board is taking action favorable 
to the veteran by reopening the claim.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Furthermore, 
while the veteran has not been supplied with the special 
evidentiary requirements for claims of PTSD based on personal 
assault, as stated below, the claim of entitlement to service 
connection for PTSD is remanded in part to allow this 
information to be provided to the veteran.  See Patton v. 
West, 12 Vet. App. 272 (1999); see also VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

An unappealed rating decision in February 2003 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the evidence of record did not show that 
the veteran had a diagnosis of PTSD and there was 
insufficient evidence to corroborate the veteran's claimed 
stressor.  The relevant evidence of record at the time of the 
February 2003 rating decision consisted of the veteran's 
service medical records, service personnel records, private 
medical records dated from May 2001 to July2002, a May 2002 
statement from the veteran's brother, and a June 2002 
statement from a Reverend.
 
The veteran did not file a notice of disagreement after the 
February 2003 rating decision.  Therefore, the February 2003 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In September 2005, a claim to reopen the issue of entitlement 
to service connection for PTSD was received.  Evidence of 
record received since the February 2003 rating decision 
includes statements from the veteran dated in March 2003, 
August 2006, October 2006, April 2007, and May 2007; VA 
medical records dated from October 2003 to April 2006; 
letters from VA social workers dated in August 2004, February 
2005, May 2006, April 2007, and August 2008; statements from 
friends and family of the veteran dated in August 2004, 
February 2005, May 2006, October 2006, April 2007, and May 
2007; and a transcript of a hearing before the RO in October 
2006.  All of the evidence received since the February 2003 
rating decision is "new" in that it was not of record at 
the time of the February 2003 decision.

In addition, the VA medical records include numerous 
outpatient diagnoses of PTSD.  The multiple letters from VA 
social workers also consistently state that the veteran has a 
current diagnosis of PTSD.  While the new evidence does not 
state whether these PTSD diagnoses were provided after a 
DSM-IV compliant mental status examination, at the time of 
the February 2003 rating decision there was no medical 
evidence of record which provided a PTSD diagnosis of any 
kind.  Accordingly, the new evidence includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, the new VA medical records 
and letters raise a reasonable possibility of substantiating 
the veteran's claim.  38 C.F.R. § 3.156(a).  As such, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent the appeal is allowed.


REMAND

The veteran has repeatedly stated that during active military 
service he was subjected to intense racism and 
discrimination.  This included harassment by both military 
personnel and civilians, in both the United States and 
Germany, which made the veteran fear bodily harm and death.  
The issue on appeal has been consistently adjudicated as a 
non-combat PTSD stressor claim.  However, the nature of the 
veteran's claimed stressors are more consistent with a claim 
of PTSD due to personal assault.  The veteran reports that 
during military service he was subjected to numerous 
incidents of racial discrimination and harassment, including 
verbal taunts, segregation, and more physically overt 
actions, such as being urinated upon and being followed by 
civilians with firearms.  He states that these incidents 
often made him fear bodily harm and death.

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton, 12 Vet. App. 272 
(1999).  These special evidentiary procedures for PTSD claims 
based on personal assault are substantive rules that are the 
equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  The Board notes that 
the veteran in this case has not received the required 
notice.  On remand, the RO must issue notice to the veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f).

In addition, the evidence of record includes numerous 
diagnoses of PTSD.  However, for VA purposes a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of DSM-IV.  38 C.F.R. § 4.125 (2008).  While the veteran has 
numerous diagnoses of PTSD from VA medical personnel, the 
evidence does not indicate whether these diagnoses were 
arrived at following a mental status examination which 
conformed to the criteria of DSM-IV and was based on verified 
in-service stressors.  The evidence of record shows that the 
veteran has never been afforded a full and comprehensive 
psychiatric examination to determine the exact diagnosis of 
his psychiatric disorder.  Therefore, the applicable 
regulations provide that a psychiatric examination must be 
scheduled in order to determine whether the veteran currently 
has PTSD as the result of a verified in-service stressor.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
for a claim of entitlement to service 
connection for PTSD based on a personal 
assault stressor.  The veteran must be 
notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed 
in 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the 
veteran.  The RO must notify the 
veteran that any letters he sent to 
friends and family while in active 
military service regarding his claimed 
stressors would be of probative value.  
In particular, he must be instructed to 
provide any letters he sent to his 
brother in Vietnam which mention his 
desire for reassignment.  Following a 
response from the veteran, the RO must 
determine whether the veteran has a 
verified in-service stressor(s), to 
include harassment and fear of bodily 
harm or death.

2.	Thereafter, the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine 
whether the veteran has PTSD as the 
result of a verified stressor from 
military service which is consistent 
with the criteria of DSM-IV.  In 
addition to any stressor(s) considered 
verified by the RO, the examiner must 
also consider whether the veteran has 
PTSD as the result of his claim of 
harassment and fear of bodily harm or 
death during service.  The entire 
claims file and a copy of this remand 
must be made available to the examiner 
prior to this examination.  
Subsequently, the examiner must 
specifically note that the claims file 
has been reviewed.  The examiner must 
address each of the DSM-IV criteria for 
PTSD and explain why the veteran does, 
or does not, meet them.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must also state whether the 
veteran's service medical records and 
service personnel records, combined 
with the various statements made by the 
veteran, his family, and his friends, 
indicate behavioral changes consistent 
with PTSD due to his claim of 
harassment and fear of bodily harm; 
circumstances which are similar to a 
personal assault, during service.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  In 
readjudicating the claim, the RO must 
specifically address the regulations 
required for a PTSD claim based on a 
personal assault stressor.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


